Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/22 has been entered.
 2.    Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Wang”), U.S. Patent Application Publication No. 2019/0064910, Yoo et al. (“Yoo”), U.S. Patent Application Publication No.  2016/0196227 and Gallimore et al. (“Gallimore”), U.S. Patent Application Publication No.  2018/0059756.
Regarding Claims 1 and 9, Wang teaches a power supply [Fig-3(300)], comprising:

slave power management circuitry that provides a core voltage to a load device when the slave enable signal is asserted (when embedded system 110 “trigger 320 a first PMIC 302 to an enable input”) for the normal mode [Para: 0026(in order for “second output of PMIC 302 activate …the second PMIC 304”)], and that discharges the core voltage when the slave enable signal is de-asserted for the low power mode [Para: 0027(de-assert the PGOOD enable signal “in low-power state … the embedded system 110 … is turned off” for slave PMIC 304)]. 
wherein the master power management circuitry includes comparator circuitry that directly monitors voltage levels of both the supply voltage and the core voltage [Para: 0027(“sequencer monitoring PGOODs” or output voltage for PMICs as core voltage from main supply voltage)] and that provides a status signal indicative thereof [Para: 0028(when “PMIC 306 feeds back into the enable input of the PMIC 302”); and
wherein the master power circuitry includes control circuitry, that de-asserts the slave enable signal and commands the master power regulator (PMIC 302) to discharge the supply voltage when a low power mode signal is asserted by the load device for transitioning from the normal mode to the low power mode [Para: 0027(de-assert the PGOOD enable signal “in low-power state … the embedded system 110 … is turned off” for slave PMIC 304)] and transition to low power voltage [para: 0027]; 
slave enable signal is received from the master power management circuitry and asserted for the normal mode; and
 that asserts a low power good signal when the status signal indicates that both the supply voltage is discharged below a first low threshold and that the core voltage is discharged below a second low threshold.
In the same field of endeavor (e.g. dynamic power control for components in a device), Yoo teaches a slave power management circuitry (interfaces SI_1 to SI_n) that provides a core voltage to the load device (interfaces slave_1 to slave_n for loads) when a slave enable signal is received from a master power management circuitry and asserted for the normal mode [Para: 0057(“master interface enables a… a slave interface by supplying power to the … slave interface that is sufficient to turn on corresponding device”)  and 0062-0063; Fig-3].
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Wang’s teachings of slave power management circuitry that provides a core voltage to a load device when the slave enable signal is asserted for the normal mode with Yoo’s teachings of a slave power management circuitry that provides a core voltage to the load device when a slave enable signal is received from a master power management circuitry for the normal mode for the purpose of dynamically controlling power to components for enable/disable in order to save power. 
Also in the same field of endeavor (e.g. power control in different states for multiprocessing system with peripheral power consumption control), Gallimore teaches a control 
Accordingly, one of ordinary skill in the art at the time of the invention was filed to have modified Wang’s teachings of control circuitry that de-asserts a slave enable signal and commands the master power regulator to discharge the supply voltage when a low power mode signal is asserted for transitioning from the normal mode to the low power mode with Gallimore’s teachings of a control circuitry commands for transition from normal power to low power mode to asserts a low power good signal when one status signal indicates that the supply voltage is discharged below a first low threshold and that a core voltage is discharged below a second low threshold in order for cores can quickly and efficiently enter low power modes in concert with allocated peripherals by handshaking between cores and associated peripherals [Gallimore, Para: 0007]. 
Regarding Claims 2-3, 10-11 and 16-17, Wang teaches wherein the control circuitry commands the master power regulator to charge the supply voltage when the low power mode signal is de-asserted (command to “embedded system 110 activates 330” to activate PMIC 304 via PGOOD output of 302), asserts the slave enable signal when the supply voltage is at least a first high threshold (“embedded system 110 activates 330” to activate PMIC 304 via PGOOD output of 302)  , and de-asserts the low power good signal to enter the normal mode [Para: 0028 (when 
Regarding Claims 4, 12 and 18, Wang teaches wherein the control circuitry commands the master power regulator to charge the supply voltage when the low power mode signal is de-asserted (when “embedded system 110 activates or turns on 330 … which activates 332 the PMIC 304 via PGOOD output”), asserts the slave enable signal when the supply voltage is at least a first high threshold (when “PGOOD” signal outputted from PG1 terminal), and de-asserts the low power good signal to enter the normal mode only after the core voltage is at least a second high threshold [Para: 0028(“embedded system 110 activates 330” only when low-power good signal is de-asserted)].
Regarding Claims 5, 13 and 19, Wang teaches wherein the master power management circuitry is implemented on a first semiconductor device (302), and wherein the slave power management circuitry (304) is implemented on a second semiconductor device [Fig-3].
Yoo teaches wherein a slave power management circuitry only receives power from the master power management circuitry [Para: 0057(“a master interface enables a component or a slave interface by supplying power to the component or slave interface” therefore power is coming only from master power management circuitry to slave power circuitry)].
Regarding Claim 6, 14 and 20, Wang teaches wherein the load device is a processor that provides the low power mode signal and that receives the low power good signal [Para: 0019(“microprocessor of the embedded system”)].
Regarding Claim 7, Wang teaches wherein the processor only transitions from the normal mode to the low power mode when the low power good signal is asserted [Para: 0026 and 0027(when “embedded system 110 … turned off”)], and only transitions from the low power mode to the normal mode when the low power good signal is de-asserted [Para: 0018 and 0028(“embedded system 110 activates 330”)].
Regarding Claim 8, Wang teaches wherein the master power management circuitry is implemented on a first semiconductor device (302), wherein the slave power management circuitry is implemented on a second semiconductor device (304), and wherein the processor is implemented on a third semiconductor device [Para: 0019(“microprocessor of the embedded system” is in fig-3 i.e., on a separate or third semiconductor device) and Fig-3].
Regarding Claim 15, It does not teach or further define over the limitations recited in the rejected claims 1 and 7. Therefore, see the discussions herein above.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 9 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412.  The examiner can normally be reached on 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187